Citation Nr: 0323589	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  02-14 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
chronic, suppurative otitis media of the left ear, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased disability evaluation for 
bilateral hearing loss, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an effective date prior to April 23, 2000 
for the assignment of a 10 percent disability evaluation for 
tinnitus, to include whether there was clear and unmistakable 
error in a May 1960 rating decision.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from March 1943 to October 
1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from July 2001, March 2002, and August 
2002 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office in Detroit, Michigan (RO) which 
continued the veteran's 10 percent disability evaluations for 
the veteran's otitis media of the left ear and bilateral 
hearing loss, as well as restored the veteran's 10 percent 
disability evaluation for tinnitus, effective April 2000.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.  The veteran's chronic suppurative otitis media of the 
left ear is productive of intermittent otorrhea, without 
peripheral vestibular disorder or Meniere's syndrome.

3.  The veteran has Level XI hearing acuity in his right ear 
and Level II hearing acuity in his left ear.

4.  In an unappealed rating decision dated May 1960, the RO 
reduced the disability evaluation for the veteran's tinnitus 
from 10 percent disabling to a noncompensable disability 
evaluation, effective from March 1, 1960. 

5.  The May 1960 rating decision was not adequately supported 
by the evidence of record at that time and was inconsistent 
with the laws and regulations then in effect.

6.  There is no legal entitlement to an earlier effective 
date for a 10 percent disability evaluation for tinnitus 
because, by virtue of this decision, the veteran's 10 percent 
disability award is restored, effective March 1, 1960.


CONCLUSIONS OF LAW

1.  The requirements for a disability evaluation in excess of 
10 percent for chronic suppurative otitis media of the left 
ear have not been met.  38 U.S.C.A. § 1155, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.87, Diagnostic Code 6200 (2002). 

2.  The requirements for a disability evaluation in excess of 
10 percent for bilateral hearing loss have not been met.  
38 U.S.C.A. § 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.85, 4.86, Diagnostic Code 
6100 (2002). 

3.  The May 1960 rating decision that reduced the veteran's 
disability evaluation for tinnitus from 10 percent disabling 
to a noncompensable disability evaluation is final.  
38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5108, 7105 (West 2002); 
38 C.F.R. § 20.302, 20.1103 (2002).

4.  The May 1960 rating decision that reduced the veteran's 
disability evaluation for tinnitus from 10 percent disabling 
to a noncompensable disability evaluation was clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.102, 3.104, 3.105(a), 3.159 (2002).

5.  Because of the restoration of a 10 percent disability 
evaluation for tinnitus from March 1, 1960, the issue of 
entitlement to a 10 percent disability evaluation for 
tinnitus prior to April 23, 2000 is moot, and the Board has 
no jurisdiction to adjudicate the merits of the veteran's 
claim for an earlier effective date for tinnitus.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2002).  
Green v. West, 11 Vet. App. 472, 476 (1998); VAOPGCPREC 6-99 
(June 7, 1999); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially contends that the current disability 
evaluations assigned for his chronic suppurative otitis media 
of the left ear and bilateral hearing loss do not accurately 
reflect the severity of those disabilities.  Specifically, 
the veteran asserts that he is entitled to an increased 
disability evaluation because he has significant hearing loss 
in both ears and is prone to infections of the ears.  In 
addition, the veteran asserts that he is entitled to an 
earlier effective date for his 10 percent disability 
evaluation for his tinnitus, including an assertion that the 
RO's May 1960 rating decision contains legal error because 
the RO did not consider the applicability of regulatory 
provisions regarding the reduction of a disability 
evaluation.

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2002).

First, the VA has a duty under the VCAA to notify the veteran 
and his representative of any information and evidence needed 
to substantiate and complete his claims.  The rating 
decisions and the statement of the case issued in connection 
with the veteran's appeal, as well as additional 
correspondence to the veteran, have notified him of the 
evidence considered, the pertinent laws and regulations, and 
the reason that his claims were denied.  The RO indicated 
that it would review the information of record and determine 
what additional information is needed to process the 
veteran's claims.  The RO also informed the veteran of what 
the evidence must show in order to warrant entitlement to 
increased disability evaluations and entitlement to an 
earlier effective date, as well as provided a detailed 
explanation of why such benefits were not granted.  In 
addition, the statement of the case included the criteria for 
granting increased disability evaluations and an earlier 
effective date, as well as other regulations pertaining to 
his claims.  In particular, October 2002 and January 2003 
letters to the veteran, from the RO, and the September 2002 
statement of the case notified the veteran as to the 
provisions of the VCAA, what kind of information was needed 
from him, and what he could do to help his claims, as well as 
VA's responsibilities in obtaining evidence.  See Quartuccio 
v. Principi, 16 Vet. App.  183,187 (2002) (requiring VA to 
notify the veteran of what evidence he was required to 
provide and what evidence the VA would attempt to obtain).  
Under the circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.

Second, the VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  In this 
regard, the veteran's service medical records and VA medical 
records are of record.  In addition, the RO obtained several 
VA examinations.  The veteran and his representative have not 
made the Board aware of any additional evidence that should 
be obtained prior to appellate review.  Likewise, the Board 
is not aware of any additional evidence that needs to be 
obtained in this appeal, and the Board is satisfied that the 
requirements under the VCAA have been met.  As such, the 
Board finds that the duty to assist was satisfied and the 
case is ready for appellate review.  See Bernard v. Brown, 4 
Vet. App. 384, 392-394 (1993).  See also VAOPGCPREC 16-92 
(July 24, 1992).

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2002).  If two ratings are potentially 
applicable, the higher rating will be assigned if the 
disability more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  See 38 U.S.C.A. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

I.  Background

Historically, the veteran was granted service connection for 
chronic suppurative otitis media of the left ear in a 
November 1945 rating decision, and a 10 percent disability 
evaluation was assigned, effective October 1945.  August 1946 
and April 1948 rating decisions continued the veteran's 
disability evaluation.  In September 1949, a rating decision 
continued the veteran's disability evaluation for his otitis 
media and granted the veteran service connection for chronic 
tinnitus of the right ear.  A 10 percent disability 
evaluation was assigned for the veteran's tinnitus, effective 
September 1949.  The grant of service connection and the 
assignment of a 10 percent disability evaluation was based on 
a September VA examination report, which stated that the 
veteran complained of ringing in the ears and was diagnosed 
with chronic tinnitus aurium of the right ear.  Both 
disability evaluations were continued in a February 1956 
rating decision.

In May 1960, the RO issued another rating decision, following 
a March 1960 VA examination.  At that time, the RO granted 
service connection for hearing loss, and assigned a 10 
percent disability evaluation.  In addition, the RO continued 
the veteran's 10 percent disability evaluation for his 
chronic suppurative otitis media and reduced the veteran's 
disability evaluation for his tinnitus to a noncompensable 
disability evaluation.  The RO noted that the veteran was 
granted service connection for his hearing loss because the 
hearing loss was "ratable" and that the veteran's tinnitus 
was reduced to a noncompensable disability evaluation because 
there were no complaints nor diagnoses regarding tinnitus on 
the veteran's March 1960 VA examination report.  The Board 
notes that the relevant request for the VA examination had 
ordered an evaluation of the veteran's otitis media and his 
tinnitus.  The March 1960 examination report, however, notes 
the veteran's pure-tone thresholds and speech discrimination 
scores, and that the veteran had a perforation of the left 
tympanic membrane with purulent discharge, but that the 
veteran's right tympanic membrane, bilateral external ears, 
and bilateral ear canals were normal.  The report also 
provided diagnoses of chronic suppurative otitis media of the 
left ear and impaired hearing, but did not indicate whether 
the veteran's tinnitus was evaluated.

In August 1965, the veteran was afforded another VA 
examination, which found that the veteran had mild to 
moderate sloping hearing loss, with almost normal speech 
discrimination in the left ear and reduced speech 
discrimination in the right ear, and chronic supportive 
otitis media of the left ear.  Examination showed red 
atrophic skin on the right ear, with a small perforation in 
the anterior superior tympanic membrane, and an atrophic 
tympanic membrane with a large perforation on the left ear.  
The ear canals and Eustachian tube were normal bilaterally.  
An August 1965 rating decision continued the veteran's 
disability evaluations.  Thus, the veteran's 10 percent 
disability evaluations for otitis media and for bilateral 
hearing loss have been in effect for more than 20 years and 
are protected.  See 38 C.F.R. §  3.951(b) (2002) ("A 
disability which has been continuously rated at or above any 
evaluation of disability for 20 or more years for 
compensation purposes under laws administered by the 
Department of Veterans Affairs will not be reduced to less 
than such evaluation except upon a showing that such rating 
was based on fraud.").

In April 2001, the veteran filed a claim for an increased 
disability evaluation for his otitis media and hearing loss.  
Following June 2001 VA examinations and receipt of the 
veteran's VA medical records, a July 2001 rating decision 
continued the veteran's 10 percent disability evaluations for 
his chronic suppurative otitis media of the left ear and 
bilateral hearing loss.  Also, a 10 percent disability 
evaluation was assigned for the veteran's tinnitus, effective 
April 23, 2000, on the basis that tinnitus could now be 
evaluated separately, and noted that the law previously 
allowed a rating for tinnitus to be combined with that for 
hearing loss where tinnitus was used to support a compensable 
evaluation.  In response, the veteran filed a claim for an 
earlier effective date for the grant of a 10 percent 
disability evaluation for his tinnitus in August 2001.

According to the veteran's June 2001 ear disease VA 
examination report, the veteran reported having otitis media 
bilaterally, left ear worse than his right ear, and 
difficulty hearing.  He also reported wearing a hearing aid 
and that a tympanoplasty was recommended.  The veteran also 
related that his purulent otorrhea significantly improved 
following the use of antibiotics in June 2000, but that he 
still had mild, intermittent otorrhea with a mucoid, not 
purulent, discharge.  He complained of intermittent 
dizziness, which improved with sitting down.  Physical 
examination showed that the veteran's external auricles were 
normal, as were his external auditory canals.  There was no 
evidence of scaling, discharge, or edema.  His tympanic 
membranes were retracted bilaterally, but there was no 
evidence of suppuration or effusion.  There was also normal 
gait, no evidence of cerebellar signs, and no evidence of 
nystagmus.  X-rays of the mastoids revealed symmetric 
pneumatization of the air cells, but there was no discrete 
area of bone destruction.  The inner ear details were not 
clearly delineated.  The diagnosis was bilateral chronic, 
recurrent otitis media. 

According to the veteran's June 2001 audiometric examination 
report, audiometric testing showed a right ear pure-tone 
threshold average of 80 and a left ear pure-tone threshold 
average of 71.  Maryland CNC speech recognition scores were 
20 percent in the right ear and 96 percent in the left ear.  
The veteran reported having constant, bilateral tinnitus 
since his service, which the examiner stated was due to the 
same etiology as his hearing loss, military noise exposure.  
The diagnosis was severe mixed hearing loss with poor speech 
recognition ability in the right ear and moderate to severe 
mixed hearing loss with excellent speech recognition ability 
in the left ear.  

VA medical records dated June 2000 indicate that the veteran 
complained of drainage from his left ear canal, but denied 
left ear pain.  His ear was suctioned and debrided and there 
was mild purulent otorrhea.  The examining provider noted a 
possible total perforation of the left tympanic membrane.  
There was evidence of inflammation and a central retraction 
pocket in the right ear.  The assessment was chronic left 
otitis media.

Following the receipt of additional VA medical records, a 
March 2002 rating decision continued the veteran's 10 percent 
disability evaluation for his chronic suppurative otitis 
media of the left ear, and the veteran filed a notice of 
disagreement with regard to his claims for increased 
disability evaluations for his otitis media and hearing loss.  
An August 2001 VA medical record indicates that the veteran 
was aware of the large perforation of his left tympanic 
membrane, and had refused surgical correction.  A history of 
hearing loss since 1945 and treatment for a draining left ear 
infection was noted.  Physical examination showed normal 
external ears bilaterally.  There was a near total 
perforation of the left tympanic membrane, with a dry ear, 
and a pinhole perforation of the right central tympanic 
membrane.  The external auditory canals were normal.   There 
was no evidence of any active infections.  The assessment was 
bilateral sensorineural hearing loss and a large perforation 
of the left ear.  

In June 2002, the veteran's representative submitted a 
statement, asserting on behalf of the veteran that the May 
1960 rating decision, reducing the veteran's disability 
evaluation for tinnitus to noncompensable was clear and 
unmistakable error and requesting that a 10 percent 
disability evaluation for tinnitus be restored effective 
March 1, 1960.  The RO issued a rating decision in August 
2002, denying the veteran's claim for clear and unmistakable 
error in the May 1960 rating decision with regard to the 
reduction in the disability evaluation for his tinnitus.  The 
veteran filed a notice of disagreement in September 2002, the 
RO issued a statement of the case, and the veteran perfected 
his appeal.  



II.  Increased disability evaluation for chronic suppurative 
otitis media of the left ear

As previously discussed, the veteran asserts that he is 
entitled to a disability evaluation in excess of 10 percent 
for chronic suppurative otitis media of the left ear.  

The veteran's chronic suppurative otitis media of the left 
ear is currently rated as 10 percent disabling pursuant to 
38 C.F.R. § 4.87, Diagnostic Code 6200.  According to 
Diagnostic Code 6200, a 10 percent disability evaluation is 
warranted for chronic suppurative otitis media, mastoiditis, 
or cholesteatoma, or any combination thereof, during 
suppuration or with aural polyps.  Hearing impairment or 
complications such as labyrinthitis, tinnitus, facial nerve 
paralysis, or bone loss of the skull are to be rated 
separately.  No higher evaluation is available under 
Diagnostic Code 6200.  See 38 C.F.R. § 4.87, Diagnostic Code 
6200.

Upon reviewing the rating criteria in relation to the 
evidence for consideration, the Board finds that the 
veteran's disability picture is most consistent with the 
currently assigned 10 percent disability evaluation, and that 
an increased disability evaluation is not warranted.  In this 
regard, the objective clinical evidence of record clearly 
shows that the veteran has chronic, suppurative otitis media.  
As mentioned, the evaluation currently assigned is the 
highest schedular evaluation for this disorder and that the 
veteran's rating is protected from reduction.  See 38 C.F.R. 
§ 3.951(b) (2002).  Nonetheless, the Board also considered 
other Diagnostic Codes, including Diagnostic Codes 6201 
through 6211.  See 38 C.F.R. § 4.87, Diagnostic Codes 6201-
6211.  However, the veteran has not been diagnosed with a 
peripheral vestibular disorder or Meniere's syndrome, has not 
lost an auricle, and does not have a malignancy of the ear.   
While the Board acknowledges that the veteran has 
perforations of his tympanic membranes, the Board notes that 
the applicable rating for such a condition is noncompensable.  
Likewise, the Board acknowledges that the veteran has 
complained of dizziness, but points out that no diagnosis has 
been made, and that this dizziness has not been attributed to 
his service-connected otitis media.  Therefore, the veteran's 
symptomatology most closely fits within the criteria for the 
currently assigned 10 percent disability evaluation under 
Diagnostic Code 6200.

Finally, the Board has considered whether the veteran is 
entitled to an increased disability evaluation on an extra-
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that his chronic 
suppurative otitis media, standing alone, resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  
Accordingly, the Board finds that the criteria for submission 
for assignment of an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) have not been met.
 
In conclusion, the Board finds that the preponderance of the 
evidence is against the finding of entitlement to an 
increased rating for chronic suppurative otitis media, on 
either a schedular or an extra-schedular basis.

III.  Increased disability evaluation for bilateral hearing 
loss

As mentioned previously, the veteran asserts that he is 
entitled to a disability evaluation in excess of 10 percent 
for bilateral hearing loss.

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from non-compensable to 
100 percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes auditory acuity levels designated from 
Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiological examinations 
are conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The vertical lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
horizontal columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R. §§ 4.85(b), 4.87 (2002). 

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
However, the method described above using Tables VI and VII 
was not changed, and therefore, has no effect on the 
veteran's claim.  However, pertinent changes were made to 
38 C.F.R. § 4.86.

The language of 38 C.F.R. § 4.86(a) now provides that when 
the pure-tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  The provisions of 
38 C.F.R. § 4.86(b) provide that when the pure tone threshold 
is 30 decibels or less at 1,000 Hertz, and 70 decibels or 
more at 2,000 Hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results is the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.  
As will be described below, neither 38 C.F.R. § 4.86(a) nor 
(b) is applicable in this appeal.

In considering the rating criteria in relation to the medical 
evidence of record, the Board finds that the currently 
assigned 10 percent disability evaluation for bilateral 
sensorineural hearing loss is appropriate, and there is no 
basis for a higher evaluation at this time.  The clinical 
evidence of record shows that, at the most recent VA 
examination, the veteran's right ear manifests an average 
pure-tone threshold of 80 decibels and 20 percent of speech 
discrimination, resulting in a Level XI designation.  See 
38 C.F.R. § 4.85.  The veteran's left ear manifests an 
average pure-tone threshold of 71 decibels and 96 percent of 
speech discrimination, resulting in a Level II designation 
under Table VI.  Id.  Together, the Level XI and Level II 
designations result in a 10 percent rating under 38 C.F.R. 
§ 4.85, Table VII, and there is no basis for a higher rating.

In reaching this decision, the Board has considered whether 
the veteran is entitled to an increased disability evaluation 
on an extra-schedular basis.  However, the Board concludes 
that the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
bilateral hearing loss, standing alone, resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  
Accordingly, the Board finds that the criteria for submission 
for assignment of an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) have not been met.

In conclusion, the Board finds that the preponderance of the 
evidence is against the finding of entitlement to an 
increased rating for bilateral hearing loss, on either a 
schedular or extra-schedular basis.



IV.  Clear and unmistakable error

The Board notes that, as will be explained below, the law in 
this case, and not the evidence, is dispositive.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that where the law, and not the underlying facts or 
development of the facts are dispositive in a matter, the 
VCAA can have no effect on the appeal.  Manning v. Principi, 
16 Vet. App. 534, 542 (2002); Smith v. Gober, 14 Vet. App. 
227 (2002) (VCAA has no effect on appeal limited to 
interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001) (VCAA not applicable where law, not factual 
evidence, is dispositive).  Indeed, the Court has 
specifically held that the VCAA has no application to 
allegations of clear and unmistakable error as a matter of 
law.  Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001).

Under applicable laws and regulations, RO decisions that are 
final and binding will be accepted as correct in the absence 
of clear and unmistakable error.  See 38 C.F.R. § 3.105(a) 
(2002).  The question of whether clear and unmistakable error 
is present in a prior determination is analyzed under a 
three-pronged test.  First, it must be determined whether 
either the correct facts, as they were known at the time, 
were not before the adjudicator (that is, more than a simple 
disagreement as to how the facts were weighed and evaluated) 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied.  Second, the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made."  Third, a determination that there was clear 
and unmistakable error must be based on the record and the 
law that existed at the time of the prior adjudication in 
question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc)).

According to the Court, clear and unmistakable error is a 
very specific and rare kind of error.  "It is the kind of 
error, of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Thus, even where the 
premise of error is accepted, if it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and 
unmistakable."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) 
(citing Russell at 313).  The Court has defined clear and 
unmistakable error as administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. 
App. 370, 372 (1992).  However, the mere misinterpretation of 
facts does not constitute clear and unmistakable error.  See 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  The 
Court has also held that the failure to fulfill the duty to 
assist does not constitute clear and unmistakable error.  See 
Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).

As stated earlier, the veteran claims that the RO did not 
consider statutory and regulatory provisions regarding the 
examination and evaluation of his tinnitus prior to reducing 
the veteran's disability evaluation to a noncompensable 
rating.  The veteran did not file a notice of disagreement 
within one year of the RO's decision, and as such, the RO's 
May 1960 rating decision is final.  See 38 U.S.C.A. 
§ 7105(a), (b)(1), (c) (A notice of disagreement (NOD) must 
be filed in order to initiate an appeal of any issue 
adjudicated by the RO.  If a NOD is not filed within one year 
of notice of the decision, the RO's determination becomes 
final).  Therefore, the May 1960 rating decision is only 
subject to attack under the theory of clear and unmistakable 
error.

Having determined that the May 1960 rating decision is final, 
the Board further finds that the RO's decision was not in 
accordance with the applicable laws and regulations, and was 
inconsistent with and not adequately supported by the 
evidence of record.  In this regard, the Board points out 
that the RO failed to ensure that the veteran's tinnitus had 
been evaluated at the March 1960 VA examination.  The Board 
notes that a VA examination, in order to permit a reduction 
in a disability rating, must show improvement.  See 38 C.F.R. 
§ 3.344.  While the RO clearly requested that the VA 
examination include an evaluation of the veteran's tinnitus, 
there is no mention of tinnitus in the VA examination report, 
and thus, no evidence of an improvement in the veteran's 
symptomatology.  The Board reiterates that the standard for 
clear and unmistakable error requires that any such error 
compel the conclusion that reasonable minds could not differ, 
and that the result would have been manifestly different but 
for the error.  See Fugo at 43.  The absence of consideration 
of any complaints or symptomatology regarding the veteran's 
tinnitus on the March 1960 VA examination report, and the 
RO's failure to consider that the veteran's tinnitus may not 
have been evaluated, clearly demonstrates that the RO failed 
to consider the provisions of 38 C.F.R. § 3.265 (1959), which 
required a physical examination, adequate for rating 
purposes, of the affected disability prior to any reduction.  
The lack of mention of tinnitus in the examination report 
clearly indicates the absence of any consideration or 
evaluation of the veteran's tinnitus by the VA examiner, and 
as such, the VA examination was not adequate for rating 
purposes, and could not have been considered demonstrative of 
improvement.  As such, there is evidence of error that would 
have manifestly changed the result and the May 1960 rating 
decision was clearly and unmistakably erroneous.  
Accordingly, the Board concludes that restoration of 10 
percent disability evaluation for tinnitus from March 1, 1960 
is warranted.

V.  Earlier effective date

As previously mentioned, the veteran requests an earlier 
effective date for the assignment of a 10 percent disability 
evaluation for his service-connected tinnitus.  Specifically, 
the veteran argues that the July 2001 rating decision, 
assigning an effective date of April 23, 2000, is incorrect 
because he is entitled to an earlier effective date, that of 
the date of the reduction of his disability evaluation from 
10 percent disabling to noncompensable, March 1, 1960.  The 
statutory and regulatory guidelines for the determination of 
an effective date of an award of disability compensation are 
set forth in 38 U.S.C.A. § 5110 (West 1991 & Supp. 2002) and 
38 C.F.R. § 3.400 (2002).  Except as otherwise provided, the 
effective date of an evaluation and an award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date the 
claim was received or the date entitlement arose, whichever 
is later.  See 38 C.F.R. § 3.400.  Nonetheless, under VA laws 
and regulations, it is possible to have an increased rating 
one-year prior to the date of the claim.  In cases involving 
a claim for an increased evaluation, the effective date will 
be the earliest date as of which it is factually 
ascertainable that an increase in disability occurred if the 
claim is received within one year from that date; otherwise, 
the effective date is the date the claim is received.  See 
38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) 
(2002).  See also Harper v. Brown, 10 Vet. App. 125 (1997).  
However, in this case, the date of the increase in disability 
or date of claim is irrelevant, as clear and unmistakable 
error was found in the May 1960 rating decision, and the 
veteran's 10 percent disability evaluation was restored, 
effective the date of reduction, March 1, 1960.  As the 
veteran only requested a restoration of his 10 percent rating 
to the date of reduction, and such a restoration was granted 
on the basis of clear and unmistakable error, his claim for 
an earlier effective date for the assignment of a 10 percent 
disability evaluation to March 1, 1960, is no longer valid.  
See 38 C.F.R. § 3.105(a); 38 C.F.R. § 3.400(k).  Accordingly, 
the Board finds that consideration of an earlier effective 
date for assignment of a 10 percent disability evaluation 
prior to April 23, 2000 is moot, and the claim for this 
benefit must therefore be denied.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).




ORDER

A disability evaluation in excess of 10 percent for chronic 
suppurative otitis media is denied.

A disability evaluation in excess of 10 percent for bilateral 
hearing loss is denied.

The May 1960 rating decision was clearly and unmistakably 
erroneous, and restoration of the veteran's 10 percent 
disability evaluation for tinnitus, from March 1, 1960, is 
granted.  

The veteran's claim for an earlier effective date for a 10 
percent disability evaluation for tinnitus, prior to April 
23, 2000, is denied as a matter of law.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

